Appellant has filed a motion for rehearing in this cause, contending that it has been the rule in this court "for forty years that a person could complain of the charge of the court in a motion for a new trial," and then proceeds to show that he has the following complaint in his motion: "Because of fact the verdict is unsupported by the evidence and contrary to law, and the court erred in entering judgment upon the verdict." This would raise only the question of the sufficiency of the testimony to support the verdict, and no other question; and as shown in the original opinion, the evidence offered in behalf of the State is amply sufficient. Either appellant or John Green foully murdered the deceased, and this issue was submitted to the jury in language frequently approved by this court.
The complaint that the verdict is "contrary to the law" points out no error in the charge of the court, if error there be.
Appellant also contends that as the court granted time in which to file bills of exception, and as he filed exceptions to the charge within the time granted, even though they were filed fifty-two days after court adjourned, the criticisms of the charge contained in the bills of exception should be considered, although he had not objected to the charge at the time it was given, nor in the motion for a new trial. The court in approving these bills says: "The charge was submitted to counsel for defendant, and no exceptions to the charge were made, and no special charge was asked." And by reference to the motion for new trial it is seen that no complaint of the charge is there made in respect to the matter complained of, but these complaints are sought to be made for the first time fifty days after court had adjourned for the term. While it has heretofore been the rule that complaints of the charge may for the first time be made in the motion for a new trial, it has never been the rule that these complaints could be made after court had adjourned for the term. And it is not the law now that complaints of the charge can be made for the first time in the motion for a new trial. Under the law enacted by the Legislature at its last session, it was provided that when the charge was submitted to counsel, he must then in writing file *Page 463 
his objections to the charge. Had this been done, then he could later prepare his bills. But as appellant filed no objections to the charge at the time it was presented to him, and at the time it was read to the jury, he could not later complain of it, either in the motion for a new trial or in a bill of exceptions filed after term time, except under the conditions named in the law. See article 743 as amended by the Act of the Thirty-third Legislature.
The motion for rehearing is overruled.
Overruled.